Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 10 May 1778
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Le 10 May 1778 forbach par saarlouis
Me voila enfin dans ma chaumiere mon cher Monsieur franklin, ou il y a un siecle que je fait le projet d’avoir L’honeur de Vous ecrire, sans avoir jamais pu l’executter, des soins et des affaires indispensables, m’en ont ravis la Liberté. Mais je tient un Moment qui ne m’echappera pas, et que je n’employerois qu’a vous dire combien tendrement je vous aime respectable homme, si mon coeur affligée de ne vous plus voir, n’avoit aussi besoin de vous parler de ses regrets. Ils sont vifs et doivent l’être, puisqu’ils sont une suite des moments heureux que votre amitie m’a fait passér. Je les compte, et me les rapelles avec attendrissement, et le paralele meme de leur peu de durée avec L’eternité de la privation a Laquelle mon absence de paris me comdane, ne leur fait rien perdre de leur prix. Mon ame tient un registre exact des biens dont elle a jouie, qui quoi que bien inferieures sans doute aux affections contraire, trouve dans la vivacite de ses sentimens des compensations au peu de proportion qu’il y a de L’un a L’autre; ainsi mon cher Monsieur francklin le bonheur de vous avoir connue ne peut être eclipsé par la facheuse prevoyance de ne vous revoir que Phivert prochain. Mes regrets sont balancés par le charme de me rapellér votre merite, vos vertue, votre amitie, et c’est en m’occupant de vous de cette maniere mon respectable amis, que je fait diversion a la peine de ne vous plus voir. J’ai eût de vos nouvelles indirectement par plusieurs de mes amis, qui connessant tout mon attachement pour vous, se sont empressés de m’en donnér. Je scait d’ailleurs que tous vos succes se soutiennent et meme s’accroissent, et cela fait les delices de ma solitude. Il semble que votre gloire est la mienne, que votre bonheur m’appartient. Ce qu’il y a de certain exelant homme c’est que vous avéz rendue ce bonheur necessaire au Mien; je Vous demande en grace de me donnér des nouvelles de tout ce qui peut l’interesser. Vous le devés a la tendre amitié d’une de vos amie plus americaines que tous les americains du monde et qui a L’honeur d’etre Mon cher Monsieur franklin avec les sentiments les plus distingués Votre tres humble et tres obeissante servante
M: Douairiere DU S[ÉRÉNISSI]ME Duc DE DEUXPONTSCtesse DE FORBACH

Mes enfants Vous presentes Leur homage. Mes nouvelles d’allemagne sont tres paciffiques en depit de deux Armées en presence L’une de L’autre. L’on negotie un Accomodement qui ne sera pas infiniment favorable a la Maison palatine mais qui previendra des calamites publique, et cela vaut mieux. Rapelléz moi je vous prie au souvenir de Mr. votre fils et vos aimables voisines Mad. helvetius et Mad. Brillion.

 
Endorsed: Made la Comtesse de Forbach
